Case 1:19-cv-04414-KAM-RLM Document 84-1 Filed 07/10/20 Page 1 of 1 PagelD #: 1795

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

ween cence eee n cence ne cee nee ne ee eee eeee cece eee eeeeececeeeeeeeeeee X
GOVERNMENT EMPLOYEES INSURANCE
COMPANY, et al.,
Plaintiff,

Case No.

- against - 1:19-cv-04414

AFFIDAVIT OF SERVICE

WELLMART RX, INC., et al.,
Defendants.

ee ee ee eee eee een ne enon cere nnensesenenneneneennceceseccceceens x

Deponent, being duly sworn, deposes and says as follows under the penalty of perjury:

1. lam not a party to the action.

2. Lam over 18 years of age.
On January 24, 2020, I served the annexed RESPONSES TO DISCOVERY DEMANDS by
depositing a true copy thereof by depositing a true copy thereof in a postpaid wrapper, in an official
depository under the exclusive care and custody of the U.S. Postal Service within this State, addressed
to the last known address of counsel for Plaintiffs:

Priscilla Kam
RIVKIN RADLER LLP
926 RXR Plaza

Uniondale, NY ow

(Deponent’s Nlaye) L. heer tla fe

The above affiant, whose identity is personally known to me based on reliable photographic identification,

personally came before me and, after being duly sworn, testified that the contents of the within affidavit are
true.

In witness whereof, I have hereunto affixed my hand on January 24, 2020.

——

Notary Public

 
